

	

		II 

		109th CONGRESS

		1st Session

		S. 246

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			

				Mr. Bunning (for himself,

			 Mr. Nelson of Nebraska,

			 Mr. DeMint, Mr.

			 Craig, Mr. Inhofe,

			 Mr. Brownback, Mr. Lugar, Mr.

			 Santorum, Mr. Coleman, and

			 Mr. Domenici) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To repeal the sunset of the Economic Growth

		  and Tax Relief Reconciliation Act of 2001 with respect to the expansion of the

		  adoption credit and adoption assistance programs.

	

	

		

			1.

			Short title

			This Act may be cited as

			 The Adoption Tax Relief Guarantee

			 Act.

		2.Repeal of

			 applicability of sunset of the economic growth and tax relief reconciliation

			 act of 2001 with respect to adoption credit and adoption assistance

			 programsSection 901 of the

			 Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by adding

			 at the end the following new subsection:

			

				(c)ExceptionSubsection

				(a) shall not apply to the amendments made by section 202 (relating to

				expansion of adoption credit and adoption assistance programs).

				.

		

